Title: To Thomas Jefferson from J. Phillipe Reibelt, 13 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President! 
                            Baltimore le 13 Janv. 1806.
                        
                        Votre affirmative du 10, est—en çe qu’elle me donne la Certitude de la Confiance du Premier des
                            Republicains—la plus douce satisfaction et Consolation, que je n’ai jamais eprouveè.
                        Les Mots—pour Vous exprimer les sentimens, dont je fus penetrè a sa lecture—me manqueroient même dans la
                            langue, que je possede entierement.
                        Çe poste—a Natchitoches—me convient sans doute sous tous les rapports, exceptè celui, qu’il m’eloigne de
                            Monticello.
                        Je me flatterois, d’y etre, politiquement, d’une Utilitè particuliére, et parmi les descendans des Francais,
                            et Auprès les Indigénes—et de meriter ainsi la Grace, que Vous me temoignez.
                        Mais—je craigne—que je ne puisse point remplir la Condition de la Caution.
                        Dix Mille Gourdes pour un homme, expatriè—qui est pour le Moment aussi gène, qu’il etoit autrefois aisè, et
                            qu’il le seroit encore, s’il n’avoit pas pris un degout tant decidè des Monarchies sont Un Glacier presque insurmontable.
                        Vous aurez vû par le dernier rapport, que j’ai osè Vous faire sur ma situation, que je ne pourrois même pas
                            avant 6 à 12 Mois—et encore je ne suis pas sur, qu’on me tiendra parole—reunir les petits Moyens (de 5 a 6000 G.) que je
                            Croiois deja tenir dans mes mains, et qui m’auroient suffits, a donner a ma famille une existence hermite sur une petite
                            ferme.
                        J’ecrirais—neanmoins aujourdhui—d’apres Votre direction au Ministre de la Guerre, Mr. le Gen. Dearborne (en
                            Anglais) et ferai—d’apres que j’apprendrai de lui—certainement l’impossible pour realiser la Chose.
                        Cependant—si cette Caution seroit contre toute attente—un empechement absolument irremovible—Je Vous
                            prierais avec un double Courage, de penser a Moi a une autre occasion pour une place, qui ne soit pas chargeè d’une
                            Administration financière, et qui n’exige point de Caution.
                        Peut être, que le nouveau traitè avec l’Espagne—que les Journaux anoncent conclû—qui pourroit Vous ceder
                            toute la rive gauche du Missisippi, parconsequent Vous mettre en possession des Florides — Vous en fournisse une telle
                            favorable a Moi.
                        Quel heureux pays ou on peut parler au Supreme Chef du Gouvernement le langage respectueux d’un fils a Son
                            Pere!
                        L’accident de ma naissance et des places, que j’occupais dès ma jeunesse—m’ont mis dans le Cas d’observer de
                            bien près beaucoup des Gouvernans— mais—aucun de tous ceux—même dans le cidevant Directoire helvetique—ou il y avoit
                            çependant—deux Republicains tres distinguès et fermes encore—aucun ne soutient la Comparaison
                            avec le Restaurateur des principes liberaux Au Nouveau Monde.
                        La mere Nature Vous a produit pour être le Premier des hommes Libres, comme elle a fait Bonapartè pour etre
                            le premier des homes despotes.
                        Aussi Vous etez egalement et meme plus favorisè dans toutes Vos operations philantropiques, que lui dans ses
                            Usurpations.
                        C’est ainsi, que Vous deux etez destinès—l’un: Republicain, fidel, de reconduire l’humanitè dans cette partie
                            du Globe a la Jouissance de la libertè, et de l’egalitè—l’autre: Republicain infidel de replonger l’humanitè de l’autre
                            partie du Globe dans l’esclavage.
                        Quel beau sort de votre Cotè!
                        Combien different sera le jugement de la Posteritè dans l’histoire de Vous deux!
                        Que je suis heureux, de pouvoir si souvent m’approcher de Vous, et Vous presenter les expressions de mes
                            profonds hommages—d’un Attachement pour le quel je ne cederais a personne.
                        
                            Reibelt.
                        
                    